Case 9:12-cv-80762-DMM Document 721 Entered on FLSD Docket 06/14/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 9:12-cv-80762-Middlebrooks
   GHAHAN, LLC,

          Plaintiff,

   -vs-

   PALM STEAK HOUSE, LLC f/k/a
   PALM STEAK HOUSE GENTLEMENS
   CLUB, LLC,
         Defendants.
   ____________________________________/

     THIRD-PARTY DEFENDANT’S RENEWED STATEMENT OF MATERIAL FACTS

          COMES NOW the Third-Party Defendant, BARRY RODERMAN (“Roderman”) by and

   through the undersigned counsel, and hereby files the following Renewed Statement of Material

   Facts in support of the Motion for Summary Judgment and Supporting Memorandum of Law

   pursuant to Rule 56.1, Local Rules for the Southern District of Florida:

                                          MATERIAL FACTS

          1.      Roderman entered an appearance on behalf of Thomas R. Farese (“Farese”) in the

   Case Styled Thomas R. Farese v. Kenneth J. Sherer, etc., et.al., Case No.: 00-8950-CIV-

   MIDDLEBROOKS/VITUNAC in the Southern District of Florida (the “’8950 Case”) on or about

   May 5. 2005. (See, Exhibit A – Notice of Appearance).

          2.      Roderman’s legal representation of Farese in the ‘8950 Case was made on a

   contingency basis as trial counsel for a percentage of any final judgment that was rendered in favor

   of Farese as result of Roderman’s legal services. (See, Exhibit B - Declaration of Barry Roderman).




                                                    1
Case 9:12-cv-80762-DMM Document 721 Entered on FLSD Docket 06/14/2021 Page 2 of 4




          3.        On or about January 30, 2006 a Final Judgment was rendered on ‘8950 Case,

   following a jury verdict, in favor of Farese, in the amount of $13,875,000.00. (See, Exhibit C –

   Final Judgment.

          4.        PALM STEAK HOUSE GENTLEMENS CLUB, LLC (“PSHGC”) was

   incorporated in the State of Florida on March 8, 2007. (See, Exhibit D – SunBiz Registration).

          5.        The Annual report of PSHGC that was filed with the State of Florida on August 4,

   2008 listed Roderman as a non-managerial member of PSHGC. (See, Exhibit E – 2008 Annual

   Report).

          6.        The 2000 Annual Report coincided with PSHGC granting Roderman a fifteen (15%)

   interest in the Club to secure his compensation for the legal services rendered on behalf of Farese in

   the ‘8950 Case. (See, Exhibit B - Declaration of Barry Roderman).

          7.        On or about October 1, 2008, PSHGC entered into a Restaurant Nightclub Lounge

   Management Agreement (the “Management Agreement”) with the Third-Party Plaintiff, GHAHAN,

   LLC (the “Third-Party Plaintiff”). (See, Exhibit F – Management Agreement).

          8.        Roderman was not involved in the negotiation, preparation, or execution of the

   Management Agreement, and did not render any legal services to PSHGC regarding any facet of the

   Management Agreement. (See, Exhibit B - Declaration of Barry Roderman).

          9.        Section 23.6(ii) of the Management Agreement between the Third-Party Defendant

   and the Judgment Debtor expressly states:

              Notwithstanding anything to the contrary contained in this Agreement Manager
              [the Third-Party Plaintiff] agrees that . . . (ii) no property or assets or owner (or
              any of Owner’s affiliates) shall be subject to levy, execution or other enforcement
              procedure for the satisfaction of Manager’s remedies under or with respect to
              this Agreement. [Emphasis added].
   (See, Exhibit F – Management Agreement).


                                                       2
Case 9:12-cv-80762-DMM Document 721 Entered on FLSD Docket 06/14/2021 Page 3 of 4




           10.     In October 2011, PSHGC, now PALM STEAK HOUSE, LLC entered into a

   Termination of Management Agreement and Mutual Release (the “Termination Agreement”).

   (See, Exhibit G – Termination Agreement).

           11.     Roderman was not involved in the negotiation, preparation, or execution of the

   Termination Agreement, and did not render any legal services to PSHGC regarding any facet of the

   Termination Agreement. (See, Exhibit B - Declaration of Barry Roderman).

           12.     Section 4 of the Termination Agreement) between the Third-Party Plaintiff and the

   Judgment Debtor expressly states as follows:

           Ghahan, on behalf of . . . do hereby release, acquit, and forever discharge and agree
           to defend, indemnify and hold harmless [the Defendant], its representatives,
           predecessors, successors, assigns, past, present and future members, officers,
           agents, servants, and employees, principals, servants, partners, associates,
           representatives, attorneys, insurers, descendants, dependents, heirs, executors and
           administrators . . . from any and all past, present and future claims, counterclaims,
           demands, actions, causes of action, judgments, liabilities, damages, costs, loss of
           services, expenses, (including reasonable attorney’s fees), compensation, third-
           party actions, suits at law or in equity, or every nature and description, whether
           known or unknown, suspected or unsuspected, foreseen, or unforeseen, real or
           imaginary, actual or potential, and whether arising in law or equity, under common
           law, state or federal law., or any other law, or otherwise. [Emphasis added].

   (See, Exhibit G – Termination Agreement).

           13.     Roderman was not involved in the negotiation, preparation, or execution of the Sale

   of the Club in 2012, and did not render any legal services regarding any facet of the sale of the Club,

   with the exception that he was directed to sit through the closing of the transaction, as a last minute

   substitution for the closing attorney, and was authorized by the closing attorney to sign the closing

   documents regarding the sale of the Club. (See, Exhibit B - Declaration of Barry Roderman).

           14.     Following the closing of the sale of the Club, the amount of $172,000.00 from the

   proceeds of the sale was distributed to Roderman, as a creditor, in satisfaction of the legal fees earned

   for services rendered in the ‘8950 Case. (See, Exhibit B - Declaration of Barry Roderman).

                                                      3
Case 9:12-cv-80762-DMM Document 721 Entered on FLSD Docket 06/14/2021 Page 4 of 4




           15.    The Third-Party Defendant served the Third-Party Plaintiff with a Request for

   Production and Interrogatories to determine the factual support for the allegations contained in the

   Amended Third-Party Complaint, as well as the liability of the Third-Party Defendant under Florida

   Statute § 56.29(3).

           16.    The Third-Party Plaintiff responded or answered the Request for Production and

   Interrogatories on or about February 22, 2021. (True and correct copies of the Response to the

   Request to Produce and Answers to the Interrogatories are attached hereto as Composite Exhibit

   “H”).

           17.    The Response to the Request to Produce and Answers to the Interrogatories provide

   no tangible evidence from the Third-Party Plaintiff (other than its subjective opinions) that any

   transfer by the Third-Party Defendant by the Defendant was intended or designed to delay, hinder,

   or defraud creditors under Section 56.29(3), including the Third-Party Plaintiff.

                                    CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

   Courts on the 14th day of June, 2021 with the CM/ECF Filing System and served to counsel of

   record through the System.

                                                 Respectfully Submitted,

                                                 BARRY G. RODERMAN & ASSOCIATES, P.A.
                                                 Attorneys for Roderman
                                                 633 S.E. 3rd Avenue, Suite 4R
                                                 Ft. Lauderdale, Florida 33301
                                                 Telephone: (954) 761-8810
                                                 Service: mail@barryroderman.com

                                                 By: /s/ Barry G. Roderman
                                                 BARRY G. RODERMAN, ESQUIRE
                                                 Fla. Bar No.: 105637




                                                    4
